DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response (07/22/2021) to the previous restriction requirement (05/27/2021) is appreciated. However, as the examiner reviews the dependent claims and see numerous variations of convex structure arrangement not presented in the drawings. The examiner tries to resolve the restriction and election of Species over the phone. However, no return phone call was received. Therefore, the examiner has to set up this second restriction/election of Species requirement. Applicants can elected either Group I or Group II below, and need to elected one of the Species if Group I is elected.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-13 and 15-20, drawn to a mask sheet or a mask component/assembly.
Group II, claim 14, drawn to a vapor-deposition method for manufacturing the mask frame. 


I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: a priori common feature is present in claim 1. These are taught by JP 2004214015 (Fig. 1, Applicants’ submitted IDS). Therefore, there is a lack of unity a posteriori.

This application contains groups of claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  

The Species of convex structure arrangement:
Claim 10 (evenly distributed convex structures at all sides, parent claims 5-6 and linking claim 7 will also be examined).
Claims 11-12 (the convex structures are in the middle portion but not in the connecting portion at all sides, as shown in Applicants’ Fig. 1, parent claims 5-6 and linking claim 7 will also be examined).
Claim 8 (the convex structures at each side are different in number, parent claims 5-6 and linking claim 7 will also be examined, note the claim is not clear as to each side are different in number or only one side needs to have different number of convex structure).
Claim 9 (one side does not have convex structure. Note parent claim 5 “the at least one convex structure protrudes from the first surface of each side of the plurality of convex structures are not provided on the first surface of at least one side of the mask sheet”, therefore, amendment of the claim dependency or claim limitations need to be fixed to determined other claims need to be examined together). 


Note claims 15-20 are mirroring claims 5-10 are also subject the same election of Species requirement.

Currently, claims 1-4 and 13 appear to be generic. (Claim 4 is a product by process claim).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 

	Several phone messages to Applicants’ representative after 07/27/2021 without being responded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/KEATH T CHEN/Primary Examiner, Art Unit 1716